2019 IL App (1st) 142019-B
                                                No. 1-14-2019
                                       Opinion filed September 23, 2019
                                                                                               First Division


                                                     IN THE

                                     APPELLATE COURT OF ILLINOIS

                                               FIRST DISTRICT


                                                               )
     THE PEOPLE OF THE STATE OF ILLINOIS,                      )     Appeal from the Circuit Court
                                                               )     of Cook County.
             Plaintiff-Appellee,                               )
                                                               )
     v.                                                        )     No. 11 CR 14395
                                                               )
     MARKELL HORTON,                                           )     The Honorable
                                                               )     Lawrence E. Flood,
             Defendant-Appellant.                              )     Judge, presiding.
                                                               )



                 JUSTICE HYMAN delivered the judgment of the court, with opinion.
                 Justice Walker* concurred in the judgment and opinion.
                 Justice Pierce dissented, with opinion.

                                                   OPINION


¶1           Pivotal changes in Illinois law dealing with the carrying of firearms, partly mandated by

     United States Supreme Court rulings, have exacerbated legal and practical issues for police.

     Foremost, police still must enforce the mandate to reduce gun violence and remove illegal

     firearms from the streets. Presumably acting on that laudable desire, an officer had a hunch, based

     on seeing “a metallic object” in Markell Horton’s waistband, and pursued him. Eventually, police




             *
              Justice Walker replaces Justice Neville, who was appointed to the Illinois Supreme Court after
     the court issued its original opinion.
     1-14-2019


     found a handgun hidden under a mattress in the bedroom where they found Horton and charged

     him with the handgun’s possession.

¶2          In our initial decision, issued in the aftermath of People v. Aguilar, 2013 IL 112116, we

     reversed the trial court’s denial of Horton’s motion to quash his arrest and suppress a gun found

     during the search. People v. Horton, 2017 IL App (1st) 142019. In Aguilar, the court declared

     facially unconstitutional a portion of the aggravated unlawful use of a weapon statute under

     which Horton had been convicted. Then, our supreme court issued People v. Holmes, 2017 IL

     120407, finding that the void ab initio doctrine applied in Aguilar did not retroactively invalidate

     probable cause to arrest. We were ordered to vacate our decision and reconsider. To this end, we

     requested the parties submit supplemental briefs on the impact of Holmes. Under Holmes, the

     void ab initio doctrine no longer factors into our analysis. Nonetheless, our decision today

     reaches the same result.

¶3          Horton argues the trial court erroneously denied his motion to quash arrest and suppress

     evidence. He contends that officers lacked probable cause to believe he was committing a crime

     and thus had no lawful basis to arrest him. Specifically, Horton claims that the officers’

     observation of a metallic object and Horton’s subsequent flight into a house did not amount to

     probable cause of criminal activity. Alternatively, Horton argues that the officers lacked

     reasonable suspicion to chase him into the house and perform a Terry stop.

¶4          The State counters that the record supports the belief of police officer Roderick Hummons

     that Horton had a gun and, thus, a finding of probable cause to arrest. The State also highlights

     Horton’s flight as supporting probable cause. Once in the house, the State contends, Horton

     cannot challenge the officers’ pursuit because he had no expectation of privacy. Alternatively, the




                                                     -2-
     1-14-2019


     State suggests that the doctrine of “hot pursuit” protects the officers’ actions, assuming Horton

     could challenge their entry into the house.

¶5          We agree with Horton and find that the trial court erred in denying his motion to suppress.

     The record unambiguously establishes that Horton was under arrest after officers chased him into

     the house and before they discovered the gun. Because Horton was under arrest, the officers must

     have had probable cause, more than reasonable suspicion, to believe he was committing a crime.

     At the outset, we find that the record does not support a conclusion that Hummons had cause to

     believe that Horton possessed a gun at all. The trial court found that Hummons’s observations led

     him to believe that Horton “may or may not” have had a gun. Deferring to that factual finding, as

     we must, we conclude that Hummons had no more than a hunch. We also find that, even if

     Hummons reasonably believed Horton had a gun, he was not aware of any facts that would have

     led him to believe that Horton’s possession was criminal.

¶6          Because we find no cause to believe that Horton was committing a crime based on the

     observation of a metallic object that “may or may not” have been a gun, we reject Hummons’s

     reliance on Horton’s flight into the house. Illinois courts repeatedly hold that flight, without more,

     cannot result in a finding of reasonable suspicion, let alone probable cause.

¶7          We also are mindful of the reluctance of black men interacting with police, as courts

     around the country and a Department of Justice report on policing in Chicago have recognized.

     This record does not support, and we do not find, any racial element to the interaction; even so,

     we cannot ignore the well-documented, reasonable, and noncriminal impulse to avoid interactions

     with police. Finally, the record contains no facts that would justify a finding of probable cause to

     arrest Horton once officers followed him into the house. Taken together, we conclude that

     Horton’s arrest was not justified by probable cause and, accordingly, unlawful.


                                                      -3-
       1-14-2019


¶8            We also find that suppression is the appropriate remedy. The State has contested Horton’s

       ability to seek suppression of the gun because officers found it in a house where he has no

       expectation of privacy. We disagree. The text of the fourth amendment protects an individual

       interest in being free from unreasonable seizures. That interest does not disappear merely because

       a person does not have a privacy interest in their location at a given moment. Suppression of

       evidence always exists as a remedy for a fourth amendment violation so long as the discovery of

       that evidence is sufficiently linked to the unlawful police conduct. Here, officers discovered the

       gun immediately after and as a direct result of Horton’s arrest. Under long-settled fourth

       amendment principles, the gun’s discovery is the fruit of Horton’s unlawful arrest and must be

       suppressed. Because the State could not succeed on remand without this evidence, we reverse

       Horton’s conviction outright.

¶9            Horton raises three more arguments. He contends the State failed to prove him guilty

       beyond a reasonable doubt, the trial court improperly excluded evidence of the registration and

       ownership of the firearm seized by the police, and his counsel was ineffective for failing to

       introduce evidence that another person owned the gun officers discovered. Because we reverse

       Horton’s conviction on the ground that the officers unlawfully obtained the gun, we need not

       address these arguments.

¶ 10                                            Background

¶ 11          The State charged Horton with seven gun-related counts, but elected to proceed only on

       one charge, that of armed habitual criminal (knowingly possessing a firearm after being convicted

       of two qualifying felonies), a Class X felony. 720 ILCS 5/24-1.7 (West 2010).

¶ 12                           Motion to Quash Arrest and Suppress Evidence




                                                      -4-
       1-14-2019


¶ 13          Before trial, Horton filed a motion to quash the arrest and suppress evidence. He argued

       that the police had no warrant and no probable cause to arrest him, and so the evidence

       connecting him with the gun came within the purview of the exclusionary rule and should have

       been suppressed as the fruit of the illegal arrest. See Mapp v. Ohio, 367 U.S. 643 (1961); Wong

       Sun v. United States, 371 U.S. 471 (1963).

¶ 14          The only witness at the hearing on the motion to quash, Chicago police officer Hummons,

       testified that around 3 p.m. on August 11, 2011, while on patrol in an unmarked police car, he and

       his partner, Officer Nyls Meredith, drove past a house at 6901 East End Avenue, Chicago.

       Hummons saw two people on the porch, and Horton standing in front of them. At that point,

       Hummons thought Horton lived in the house. Hummons did not see Horton violate any law.

¶ 15          Horton looked in Hummons’s direction. When he did, Hummons noticed a “metallic

       object in his waistband.” According to Hummons, he told Meredith, who was driving, to stop. As

       the officers were getting out, Horton turned and rushed inside the house. Hummons claimed he

       found a set of keys on the ground and, about five minutes later, used the keys to unlock the door.

       Hummons and Meredith let themselves inside.

¶ 16          Hummons went upstairs because he heard a noise there. He saw Horton in one of the

       bedrooms crouched next to a bed. Hummons thought Horton was “concealing an item.”

       Hummons detained Horton. Meredith recovered a handgun from under the mattress. The handgun

       appeared to Hummons to be what he saw sticking out of Horton’s waistband. Horton told

       Hummons that he did not live at the house, the bedroom was not his, and neither was the gun.

¶ 17          Defense counsel questioned Hummons about his preliminary hearing testimony, the

       transcript of which is not included in the record. At the preliminary hearing, Hummons said

       nothing about the object being or appearing to be a butt of a handgun, only a “chrome metal


                                                      -5-
       1-14-2019


       object.” Defense counsel asked, “you could have said you saw a gun, but you didn’t believe you

       saw a gun yet, isn’t that true?” Hummons replied, “[t]hat’s correct.” Hummons then stated that

       what he saw in Horton’s waistband when he was outside was shiny, a “very chrome weapon.”

¶ 18          Defense counsel asked whether the weapon had a wooden handle. Hummons testified that

       it had wooden grips, but the grips covered only part of the handle and the remainder was metal.

       He said the handle had chrome around it and a chrome “slide.”

¶ 19          The parties stipulated that a “firearms receipt” and “work sheet report” Hummons

       prepared described the gun as a Taurus with a black handle, not a chrome handle.

¶ 20          The State argued that Horton was not “seized at any point” until the gun was recovered.

       Horton had no reasonable expectation of privacy in the bedroom, but even if he did, the officer

       was acting in “hot pursuit” and exigent circumstances justified taking Horton into custody and

       recovering the handgun without either an arrest or search warrant.

¶ 21          Horton pointed out that Hummons’s testimony varied from that of his preliminary hearing

       testimony in which he said he saw a “metal object.” Horton maintained that his entry into the

       house did not justify the officers’ entry. Finally, Horton asserted that no evidence suggested the

       officers obtained any information from the people on the porch about who lived in the house, nor

       was Hummons aware that Horton did not live there.

¶ 22          The trial court denied Horton’s motion, finding Hummons’s testimony as credible. The

       trial court found that Hummons had reasonable grounds to believe that a crime may have been or

       was being committed. Hummons did not know whether it was Horton’s house, but “the officer

       chase[d] him into the house. It took some time because the keys—the officer’s in hot pursuit.

       Legally he can pursue a person into that house.”

¶ 23                            Motion In Limine Regarding Gun Ownership


                                                      -6-
       1-14-2019


¶ 24          After the suppression hearing but before trial, the State orally moved to preclude Horton

       from introducing evidence regarding the gun’s ownership and whether the gun was stolen. Horton

       sought to introduce as a business record a document from the Department of Justice’s Bureau of

       Alcohol, Tobacco, Firearms and Explosives National Tracing Center naming the owner and

       showing that the weapon was not stolen. The State moved in limine to exclude the document. The

       trial court granted the motion, reasoning that the document was not self-authenticating and

       needed either a certification or the testimony of a foundation witness. The State also made an oral

       motion to bar reference to statements Horton made regarding the gun’s ownership. Horton sought

       to elicit evidence that he and Hummons had a conversation about the gun. The trial court granted

       the State’s motion.

¶ 25                                           Trial Testimony

¶ 26          At trial, Hummons testified that he and Meredith were on patrol on the south side of

       Chicago in an unmarked police car. Meredith drove slowly while Hummons scanned the

       neighborhood. As they passed a row house at 6901 East End Avenue, Hummons noticed an

       unidentified woman and man standing on the porch. Horton was standing with his back to the

       street, some two to three feet away from the porch and not quite at the sidewalk. Hummons made

       eye contact with Horton and noticed a “bulge” on the right side of his waist that had the

       “characteristics of a weapon.” Horton was wearing a T-shirt. Horton then turned toward the

       house, and “his shirt raised a little” giving Hummons “a glimpse of a chrome metallic object” that

       he thought was the butt of a handgun.

¶ 27          Hummons told Meredith to stop and back up. As the two officers got out of the car,

       Horton rushed into the house and locked the door. Hummons followed him and tried the door. He

       and Meredith then detained the two people on the porch. Hummons stated that when the woman


                                                       -7-
       1-14-2019


       stood up, he noticed a set of keys near where she had been sitting. Hummons and Meredith called

       for backup. The backup arrived about five or six minutes later. Then, Hummons used the keys to

       unlock the front door. Hummons believed Horton had a gun in public. He did not know whether

       the house belonged to Horton or someone else.

¶ 28          Hummons entered the house first, followed by Meredith. They saw no one on the first

       floor. Hummons heard noise on the second floor and went upstairs. There were two bedrooms.

       Hummons went to the bedroom straight ahead; Meredith went to the other bedroom. Hummons

       saw Horton crouching by the side of a bed. Hummons could not see Horton’s hands. Hummons

       entered the bedroom with his gun drawn and ordered Horton to raise his hands and come out. At

       the same time, Meredith detained someone in the other bedroom. After the two were sent

       downstairs to the backup officers, Hummons told Meredith to check the bed where Horton had

       been crouching. Meredith recovered a chrome, semiautomatic handgun from under the mattress.

       Meredith checked the magazine and unloaded it. Hummons testified that the gun was the same

       gun he had seen in Horton’s waistband minutes earlier. When the State asked how much of the

       gun was showing when Hummons saw it in Horton’s waistband, Hummons said he saw “[j]ust

       behind the handle portion and back.” He did not see the trigger mechanism or the barrel, but the

       part he did see was silver metallic as well as a darker grip color.

¶ 29          On cross-examination, defense counsel questioned Hummons about his testimony at the

       preliminary hearing. When Hummons testified that he saw a “chrome metal object” and “could

       not tell what it was,” defense counsel asked, “[b]ut today you told the ladies and gentlemen of the

       jury that you could tell what it was?” Hummons replied, “[y]es. It appeared to me to be a weapon,

       the butt of a handgun.” Hummons testified at the preliminary hearing that he did not see Horton




                                                        -8-
       1-14-2019


       “make contact with” the gun found under the mattress. Hummons acknowledged that the handgun

       was not examined or preserved for fingerprints or DNA.

¶ 30          Defense counsel questioned Hummons regarding parts of his testimony left out of the

       original incident report and the arrest report. Included in Hummons’s testimony but not the

       reports was that (i) Hummons saw a bulge on Horton’s hip, (ii) Hummons saw the butt of a

       weapon, (iii) Hummons saw the handle of a weapon, (iv) Hummons heard noise upstairs, and (v)

       someone was in the other bedroom. Also missing from the reports was that (vi) Horton went

       inside and locked the door.

¶ 31          On recross, Hummons admitted that he never saw a gun in Horton’s hand. Hummons said

       that as a police officer, he did not have the authority to submit evidence for fingerprints or DNA.

       Detectives submitted weapons recovered by the police for testing, and a detective was not

       assigned to the case. Although he could have done so, Hummons failed to call for an evidence

       technician to recover the weapon.

¶ 32          Meredith testified he was driving when Hummons told him to stop and back up. He

       reversed, and Hummons jumped out of the car and began to run. Meredith ordered the two

       individuals on the porch to his car, and they complied. He called for assistance, which arrived in

       about five to six minutes. Then, he and Hummons entered the house using the keys. They went

       upstairs and saw two bedrooms. Meredith went into the bedroom to the left, where he found a

       man lying in the bed, while Hummons went into the other bedroom. Meredith brought the man

       out into the hallway where Hummons had Horton detained, and the two officers directed the men

       downstairs. Hummons told Meredith to search the area of the bed where Horton was crouching.

       Meredith saw a “bulge” in the mattress and found a handgun underneath. The gun was a

       semiautomatic handgun with a chrome finish and a black plastic handle.


                                                       -9-
       1-14-2019


¶ 33          Meredith said that when he was driving, he had an unobstructed view of three people in

       front of the house, and first saw Horton from a block to a block and a half away. When Meredith

       pulled the car up, Horton stood about six feet away. Horton ran into the house and Hummons ran

       after him. When Meredith and Hummons entered the house, they had their guns drawn and

       announced “Chicago police” several times. Meredith never saw a bulge in Horton’s waistband,

       never saw Horton in the bedroom, and never saw Horton place the gun under the mattress. Also,

       Hummons never told him he had seen a weapon.

¶ 34          The prosecutor asked, “What does it mean to inventory a weapon?” Meredith answered:

                   “When you inventory the weapon you get back to the station and what you want to do

              is get all the characteristics off the weapon, the type of weapon it is, something similar to

              what I explained when I was giving my testimony. You let them know how many rounds.

              They want to know if you do have an offender in custody, which we did. We gave the

              basic information from the defendant’s name, his information, and what he had. And then

              from there you let—from there, once you give them all the characteristics of the gun, the

              serial number, they take a few minutes because they have their own system, they look up

              to see what is going on with the gun, whether it is registered or whatever the case may be.

              Once you get that information from them you indicate that in your paperwork to see if the

              gun is stolen, registered.”

       At this point defense counsel objected, and after a sidebar the trial court ruled the door to

       admitting the evidence of the gun registration was not opened because Meredith had not indicated

       whether or not the gun was stolen. The trial court then instructed the jury: “Ladies and gentlemen,

       I am striking the last portion of the officer’s answer. You are going to disregard that portion of his

       answer.”


                                                       -10-
       1-14-2019


¶ 35          On redirect, Meredith stated he saw Horton’s back as he rushed inside but could not see

       Horton’s right side.

¶ 36          The State entered into evidence certified copies of Horton’s convictions in 1998 and 2003

       for possession of a controlled substance with intent to deliver. The parties stipulated that these

       convictions were qualifying felonies for the purpose of the armed habitual criminal charge.

¶ 37          After the State rested, the trial court denied Horton’s motion for a directed verdict.

¶ 38          Corey Beattie testified for the defense. Beattie had known Horton for about 10 years.

       Beattie lived in the two-bedroom townhome with his 32-year-old half-brother, Deondre Williams.

       Beattie worked as an independent contractor for a home inspection company, earning $70,000

       annually, and would not jeopardize his job by coming to court and lying.

¶ 39          On the day of Horton’s arrest, Beattie was upstairs in his bedroom watching SportsCenter

       on ESPN. Horton had been outside with Williams and Williams’s girlfriend for about an hour.

       About 10 minutes before the police arrived, Horton came into Beattie’s room and said the police

       were outside. Beattie looked out the window and saw police officers searching Williams and

       Williams’s girlfriend. Horton sat in a chair in Beattie’s bedroom and the two watched ESPN for

       about 5 to 10 minutes. Once Horton entered his room, Horton remained in his presence and did

       not go into Williams’s room.

¶ 40          About 10 minutes after Horton entered his room, Beattie heard the police come in and

       announce “police.” Beattie yelled that he and Horton were upstairs. Horton did not leave the

       bedroom when the police announced their presence. The officers detained Beattie and Horton and

       took them downstairs. The police officers went back upstairs and returned with a handgun, which

       Beattie identified as belonging to Williams.




                                                       -11-
       1-14-2019


¶ 41          The bedroom the officers searched belonged to Williams. Beattie had seen Williams

       holding the gun in his bedroom the day before and had seen Williams with the gun several times.

       Beattie did not know where Williams kept the gun.

¶ 42          Horton did not testify.

¶ 43          The jury convicted Horton of one count of armed habitual criminal. The trial court

       sentenced Horton to 12 years’ imprisonment, with a 3-year period of mandatory supervised

       release.

¶ 44                                               Analysis

¶ 45                           Motion to Quash Arrest and Suppress Evidence

¶ 46          Horton argues that the trial court erred when it denied his motion to suppress; the police

       did not have sufficient probable cause to believe he was committing a crime at the time of his

       arrest. He acknowledges that he had no connection to the townhouse other than he knew the two

       people who lived there and he happened to be outside in front of the porch. Horton contends the

       officers, who acted without a warrant, had no probable cause to arrest him and that the gun was

       found as a result of an unlawful arrest. The State responds that the trial court properly denied the

       motion because (i) Horton had “no reasonable expectation of privacy in the house” and (ii) the

       police officers’ “hot pursuit” constituted exigent circumstances.

¶ 47          On review, this court defers to the trial court’s findings of fact in a motion to suppress and

       upholds findings unless the trial court’s findings and credibility assessments fail to comport with

       the manifest weight of the evidence. People v. Absher, 242 Ill. 2d 77, 82 (2011). We then assess

       the established facts in relation to the issues presented and draw conclusions to decide what relief,

       if any, should be granted. Id. We review de novo the legal question of whether the facts warrant

       suppression. People v. Cregan, 2014 IL 113600, ¶ 22.


                                                       -12-
       1-14-2019


¶ 48                                 Horton’s Fourth Amendment Interest

¶ 49          We begin our analysis by defining the relevant interests at stake. Ordinarily this would be

       a question of remedy, but we address it first because Horton’s ability to offer a fourth amendment

       claim at all has been contested and because it will be useful in analyzing our probable cause

       inquiry later. The State contends that our fourth amendment analysis is for naught because Horton

       did not have an expectation of privacy in the home. Horton replies that the relevant fourth

       amendment interest for the purposes of our inquiry is his interest in being free from an unlawful

       arrest, not a search of the home, which renders Horton’s expectation of privacy in the place

       searched irrelevant. We agree with Horton.

¶ 50          The United States Supreme Court has long since dispensed with the notion of technical

       fourth amendment “standing” and has instead centered the inquiry on whether “the disputed

       search and seizure has infringed an interest of the defendant which the fourth amendment was

       designed to protect.” Rakas v. Illinois, 439 U.S. 128, 140 (1978). Illinois courts have employed

       this doctrinal housekeeping to do away with “the rubric of ‘standing,’ ” focusing on whether the

       defendant has a personal interest in the challenged police action. People v. Johnson, 237 Ill. 2d

       81, 89 (2010).

¶ 51          The fourth amendment, by its plain text, protects “[t]he right of the people to be secure in

       their persons *** against unreasonable searches and seizures.” U.S. Const., amend. IV. An arrest

       is the “quintessential” example of a seizure for fourth amendment purposes. California v. Hodari

       D., 499 U.S. 621, 624 (1991). It follows that a defendant, even one who does not have a privacy

       interest in the place searched, may still challenge his or her own arrest and the resulting discovery

       of evidence as the fruit of that unlawful arrest. E.g., Kothe v. State, 152 S.W.3d 54, 61-62 (Tex.

       Crim. App. 2004) (defendant, a passenger seized as part of traffic stop, had standing to challenge


                                                       -13-
       1-14-2019


       subsequent search of driver because it would be fruit of the poisonous tree if product of illegal

       detention); United States v. Eylicio-Montoya, 70 F.3d 1158, 1163 (10th Cir. 1995) (interpreting

       Rakas to allow defendant to challenge evidence discovered on boat, after being unlawfully

       arrested, even though he had no possessory interest in boat).

¶ 52          Certainly, Horton can contest the legality of his arrest; otherwise, a person’s interest in his

       or her freedom from unlawful detention would evaporate as soon as he or she crossed the

       threshold of a curtilage. That is not the law. Horton has validly challenged his own arrest, and he

       may seek suppression of any evidence obtained as a result of the arrest when the arrest is

       unlawful.

¶ 53                                            Probable Cause

¶ 54          Before addressing the suppression remedy, we determine whether probable cause existed

       for Horton’s arrest. Probable cause exists where an arresting officer has knowledge of facts and

       circumstances that would have led a reasonable person to conclude the defendant has committed

       or is committing a crime. People v. Jones, 215 Ill. 2d 261, 273-74 (2005) (citing Brinegar v.

       United States, 338 U.S. 160, 175-76 (1949)). This determination of probable cause must be based

       on facts known to the police at the time of the arrest, not the officer’s subjective belief. People v.

       Lee, 214 Ill. 2d 476, 484 (2005) (citing People v. Chapman, 194 Ill. 2d 186, 217 (2000)).

¶ 55          Ultimately, the probability of criminal activity and common-sense considerations, not

       proof beyond a reasonable doubt, determines whether probable cause has been established.

       People v. Montgomery, 112 Ill. 2d 517, 525 (1986) (citing People v. Tisler, 103 Ill. 2d 226, 236

       (1984)). At the same time, probable cause is “more than bare suspicion.” Jones, 215 Ill. 2d at 273;

       see People v. Bunch, 327 Ill. App. 3d 979, 983-84 (2002) (“Suspicions, no matter how

       reasonable, do not add up to probable cause to arrest.”).


                                                       -14-
       1-14-2019


¶ 56          In our first opinion, we held that the mere observation of a gun, absent other evidence of

       criminal activity, could not provide probable cause for arrest after Aguilar, 2013 IL 112116

       (prohibition on possession of firearms outside home (720 ILCS 5/24-1.6(a)(1), (a)(3)(A)) facially

       unconstitutional). In his supplemental brief, Horton argues that, even in light of Holmes, the

       officers “did not have probable cause to arrest [him].” The State maintains “that the trial court

       properly denied [Horton]’s motion to quash arrest and suppress evidence.” While the invalidation

       of the relevant portion of the aggravated unlawful use of weapons (AUUW) statute can no longer

       serve to eliminate probable cause for arrests that pre-date Aguilar, our ultimate conclusion

       remains unchanged—the officers still lacked probable cause to arrest Horton even with the

       AUUW statute on the books.

¶ 57          We find that the record does not support a finding of probable cause to believe that Horton

       had a gun at all. Hummons testified on direct examination at the hearing on the motion to

       suppress that he did not see Horton violate any law. As Hummons and Meredith slowed down,

       Horton looked in Hummons’s direction. When he did, Hummons noticed a “metallic object in his

       waistband.” On cross-examination by the assistant state’s attorney, Hummons again stated he

       “noticed that [Horton] had a metallic object in his waistband.” When asked, “you in fact

       recognized it to be the butt of a handgun, correct?” he answered, “correct.” On redirect, counsel

       asked a series of questions about Hummons’s prior testimony at the preliminary hearing:

                      “Q. Do you recall testifying at a preliminary hearing in this case?

                      A. I do.

                      Q. Do you recall using under oath the phrase of words chrome metal

                   object?

                      A. Yes.


                                                      -15-
       1-14-2019


                      Q. You could have—you’re an experienced officer—you could have said

                   you saw a gun, but you didn’t believe you saw a gun yet, isn’t that true?

                      A. That’s correct.”

       Ultimately, the officer’s equivocal testimony led to the trial court’s factual finding (which the

       State urges us to follow) that Hummons saw what “he believe[d] may or may not be a weapon.” A

       belief that a defendant “may or may not” possess a weapon is simply a hunch and does not reach

       the threshold of probable cause.

¶ 58          Even if we could conclude that Hummons had probable cause to believe Horton had a

       gun, we would still find that his observations did not lead to probable cause to believe that Horton

       was committing a crime. In Holmes, our supreme court held that the void ab initio doctrine could

       not retroactively invalidate a determination of probable cause based on the AUUW statute that

       had later been declared unconstitutional. Holmes, 2017 IL 120407, ¶ 39. Horton was arrested in

       2011, before the decision in Aguilar. As a result, Holmes prevents us from relying on Aguilar to

       find that the officers lacked probable cause to arrest Horton based on their observation of what

       “may or may not” have been a gun.

¶ 59          Taking the law as it existed before Aguilar, there still was not probable cause to believe

       that Horton was committing a crime at the time of his arrest. The AUUW statute, even before

       Aguilar, allowed a citizen to carry a gun “when on his or her land or in his or her abode” or when

       “on the land or in the legal dwelling of another person as an invitee with that person’s

       permission.” 720 ILCS 5/24-1.6(a)(1), (a)(3)(A) (West 2012). Based on Hummons’s trial

       testimony, we know that Horton was standing “maybe two or three feet in front of the porch,

       almost on the sidewalk but not quite.” Nothing in the record suggests that Hummons had any




                                                       -16-
       1-14-2019


       reason to believe, at the time of the arrest, the Horton was not standing in his own yard or a

       friend’s yard. In other words, no reason to believe that Hummons was committing a crime.

¶ 60          The State argues that we cannot consider trial testimony unless it is for the purpose of

       affirming Horton’s conviction, citing People v. Brooks, 187 Ill. 2d 91, 127-28 (1998). Since

       Brooks, appellate decisions have repeatedly held that its limit applies only to considering trial

       evidence where a defendant fails to renew his or her objection to the denial of the suppression

       motion in a posttrial motion. People v. Gill, 2018 IL App (3d) 150594, ¶ 76; People v. Brannon,

       2013 IL App (2d) 111084, ¶ 22. Indeed, the court in Brooks left that possibility open. Brooks, 187

       Ill. 2d at 128. Horton renewed his objection to the trial court’s denial of the motion to suppress in

       his motion for a new trial. Because “a pretrial ruling on a motion to suppress is not final” until

       judgment is final, Horton’s inclusion of the suppression issue in his motion for a new trial permits

       us to consider trial evidence as part of our analysis. Id.

¶ 61          We do not base our conclusion about probable cause on the particular statutory offense the

       State charged. We describe probable cause in terms of the AUUW statute because, at the time of

       Horton’s arrest, it was the sole offense that criminalized pure possession of a gun. We are

       unaware of any gun offense in the Criminal Code of 2012 that Hummons could have reasonably

       suspected Horton of committing based on the mere observation of what “may or may not” have

       been a gun. See Appendix, infra ¶ 114. Even assuming that Hummons thought he saw a gun (a

       dubious conclusion, as we have indicated), he did not testify to any articulable fact that gave rise

       to suspicion that Horton was committing a gun-related crime.

¶ 62          This evidence contrasts with the facts of Holmes, where the police officers unequivocally

       testified that they saw a revolver tucked in the defendant’s waistband. Holmes, 2017 IL

       120407, ¶ 5. The supreme court did not discuss whether the arresting officer’s probable cause,


                                                        -17-
       1-14-2019


       apart from the invalidated statute, was itself valid. A warrantless arrest cannot be justified by

       what is found during a subsequent search incident to the arrest. Lee, 214 Ill. 2d at 484 (citing

       People v. Beattie, 31 Ill. 2d 257, 260 (1964)). We have carefully and thoroughly reviewed the

       record, and find the evidence established no basis for probable cause other than a hunch that the

       metallic object might be a handgun. Moreover, the State does not provide a different basis for

       probable cause.

¶ 63          The State, however, points to a second factor as justifying the officers’ actions: Horton’s

       quick steps from the porch and into the house. “Headlong flight” after a suspect sees the police is

       “a pertinent factor” in assessing an officer’s suspicion of criminal activity. Illinois v. Wardlow,

       528 U.S. 119, 124-25 (2000); People v. Jones, 196 Ill. App. 3d 937, 956 (1990). But, of equal

       merit, flight alone does not connote criminal activity. Jones, 196 Ill. App. 3d at 956.

¶ 64          We cannot read Wardlow out of context. There, the officers were traveling as part of a

       caravan of four police cars intentionally entering an area known for heavy narcotics trafficking.

       Wardlow, 528 U.S. at 121. They were converging on the area specifically because they believed

       there would be a large group of people engaging in drug transactions. Id. Wardlow was standing

       on the street holding an opaque bag and fled on seeing the officers. Id. at 121-22. The Supreme

       Court found important Wardlow’s location in a place known for drug activity in addition to his

       flight as a basis for finding reasonable suspicion to detain him. Id. at 124-25.

¶ 65          Horton’s situation differs dramatically. Of most significance, the defendant in Wardlow

       chose not to challenge his arrest; he challenged only his initial detention. Id. at 126. As a result,

       the Supreme Court considered the lower standard of reasonable suspicion as opposed to the more

       exacting standard of probable cause. Id. at 123. Here, there can be no dispute that Horton was

       arrested when he was seized inside the house, meaning the officers had to have probable cause to


                                                       -18-
       1-14-2019


       support their actions. The dissent would apply the lesser reasonable suspicion standard by finding

       that “Officer Hummons’s initial contact with [Horton] amounted to a Terry stop.” Infra ¶ 101.

       What contact? Horton went inside the house immediately on seeing the officers. Even assuming

       the officers’ exit from their car amounts to a sufficient show of authority to constitute a seizure (a

       dubious proposition), a person is not seized until he or she submits to an officer’s authority.

       California v. Hodari D., 499 U.S. 621, 629 (1991). In other words, there was no interaction

       between Horton and the police with any fourth amendment implications until officers formally

       arrested Horton. An arrest requires probable cause, not reasonable suspicion.

¶ 66          Additionally, as far as the testimony reveals, no circumstances surrounding Horton’s flight

       make it as suspicious as the flight in Wardlow. We have already found that Hummons’s belief

       that he saw a gun, even if we could accept it as reasonable, did not give him cause to believe a

       crime was being committed given the facts that he knew. Similarly, no testimony indicates the

       officers believed the neighborhood to be dangerous, or that they were investigating or saw

       anything indicating other criminal behavior. Wardlow is distinguishable and does not control.

¶ 67          Illinois law dictates the same outcome. Our courts routinely find that running from the

       police is not even sufficient to establish reasonable suspicion unless other circumstances indicate

       suspicious or illegal behavior. E.g., In re D.L., 2017 IL App (1st) 171764, ¶ 29 (no reasonable

       suspicion where “aside from [respondent’s] flight, there was no testimony showing that

       respondent was acting suspiciously in any way”); People v. Harris, 2011 IL App (1st) 103382,

       ¶ 15 (evidence of flight, “[g]iven the dearth of contextual evidence” suggesting any other criminal

       activity, was insufficient to justify even Terry stop); see also In re D.W., 341 Ill. App. 3d 517, 526

       (2003) (flight established reasonable suspicion but would not have constituted probable cause to

       arrest). Again, because we have found that the conclusion that Horton had a gun to be both


                                                       -19-
       1-14-2019


       unsupported by the evidence and not evidence of a crime regardless, only Horton’s flight can be

       the basis for the officers to chase him into the house and arrest him. This they cannot do.

¶ 68          While we are satisfied that the law as announced by both the United States Supreme Court

       and Illinois courts supports our analysis of Horton’s flight, we are reassured that we have reached

       the correct result by the decisions in fellow state courts. In particular, from the Massachusetts

       Supreme Judicial Court, Commonwealth v. Warren, 58 N.E.3d 333 (Mass. 2016), illustrates

       problems inherent in criminal jurisprudence regarding investigatory stops by police. The Warren

       court stated flight is relevant to the reasonable suspicion analysis “in appropriate circumstances”

       but added two cautionary notes regarding the weight to be given this factor. Id. at 341. First, the

       Warren court found, relying on a person’s freedom to avoid contact with police, that “[w]here a

       suspect is under no obligation to respond to a police officer’s inquiry, we are of the view that

       flight to avoid that contact should be given little, if any, weight” because otherwise “the boundary

       between consensual and obligatory police encounters will be seriously undermined.” Id. at 341-

       42. Essentially, Horton had two choices. He could stay outside and answer the police’s questions

       and comply with their requests—in Illinois this serves as consent and so would eliminate any

       ability for Horton to challenge the officers’ actions, no matter how unlawful. See People v.

       Qurash, 2017 IL App (1st) 143412, ¶¶ 26-27. Or (in the State’s view), he could do what he did

       and flee inside to avoid unwanted contact with police, only to “turn a hunch into a reasonable

       suspicion by inducing the [flight] justifying the suspicion.” (Internal quotation marks omitted.)

       Warren, 58 N.E.3d at 341. We decline to put Horton, and anyone in similar situations, to this

       mirage of a choice.

¶ 69          The Warren court explained, “where the suspect is a black male stopped by the police on

       the streets of Boston, the analysis of flight as a factor in the reasonable suspicion calculus cannot


                                                       -20-
       1-14-2019


       be divorced from the findings in a recent Boston Police Department *** report documenting a

       pattern of racial profiling of black males in the city of Boston.” Warren, 58 N.E.3d at 342 (citing

       Commonwealth v. Warren, 31 N.E.3d 1171, 1186 n.18 (Mass. App. Ct. 2015) (Agnes, J.,

       dissenting, joined by Rubin, J.) (relying on Boston Police Department report on field

       interrogation and observation data)). The Warren court speaks to a troubling reality that young

       minority men may flee from police to avoid “the recurring indignity of racial profiling” as

       opposed to attempting to conceal criminal activity. Id. at 342.

¶ 70          Like the Massachusetts Supreme Court, we also have the benefit of a report on policing in

       our most populous urban center. On this score, we take judicial notice of the United States

       Department of Justice report finding reasonable cause to believe that the Chicago Police

       Department had engaged in a “pattern or practice” of unreasonable force, and that this practice,

       even when citizens are physically unharmed, leads to “fear and distrust” from citizens. See U.S.

       Dep’t of Justice Civil Rights Div. & U.S. Attorney’s Office Northern Dist. of Illinois,

       Investigation of the Chicago Police Department, at 23 (Jan. 13, 2017), https://www.justice.gov/

       usao-ndil/press-release/file/925976/download (last visited Aug. 27, 2019) [https://perma.cc/

       XPN8-64RE]. The report focuses on use of force policies, and while we emphasize that those

       specific concerns are not present here, the report concludes that many Chicago residents,

       particularly black and Latino residents, feel that Chicago Police Department officers “assume[ ]

       that they are the perpetrators of crime” and unfairly target them. Id. at 142-43. Most illuminating

       to Horton’s situation, the Chicago police officers employ “jump out squads.” Id. at 142. This

       means that they intentionally stop their cars and open the door to see if anyone runs; if they do,

       the officers give chase. Id. In other words, just as the Supreme Court of Massachusetts feared—




                                                       -21-
       1-14-2019


       “the police could turn a hunch into a reasonable suspicion by inducing the [flight] justifying the

       suspicion.” (Internal quotation marks omitted.) Warren, 58 N.E. 3d at 341.

¶ 71          We emphasize that our analysis has nothing to do with the motives of the officers.

       Nothing in the record or in our opinion suggests they acted out of racial animus. We discuss the

       decision of the Massachusetts Supreme Court and the Department of Justice report about Chicago

       police practices to highlight that an eminently reasonable and noncriminal reason explains

       Horton’s actions after seeing the police. The Department of Justice report states that some

       negative interactions between the police and members of some communities have led to a

       measurable amount of fear and distrust of police. And thus, one can readily understand why a

       young black man having a conversation with friends in a front yard would quickly move inside

       when seeing a police car back up.

¶ 72          Finally, we find that once the officers were inside, they did not observe any additional

       facts that would have amounted to probable cause to arrest Horton. Before proceeding further, we

       must determine the point of Horton’s arrest. The parties’ briefs appear to agree that Horton was

       arrested in the upstairs bedroom of Beattie. This apparent agreement harmonizes with the trial

       court’s findings at the suppression hearing. The court found that Hummons was “taking [Horton]

       into custody” in the upstairs bedroom. Hummons’s trial testimony also confirms this. After going

       into the home and going to one of the upstairs bedrooms, Hummons saw Horton and immediately

       “handcuffed him and detained him.” In fact, Hummons expressly testified that Horton was under

       arrest at that moment.

¶ 73          At the suppression hearing, Hummons testified that he went into the house and found

       Horton in an upstairs bedroom “crouching next to a bed.” Hummons said he saw Horton “doing

       what [he] believed to be concealing an item” and then detained him. At trial, Hummons testified


                                                     -22-
       1-14-2019


       that he and his partner went inside and found no one on the first floor. They heard “rumbling”

       upstairs, and Hummons went up and into the first bedroom on the left. There he saw Horton

       “crouching down” behind a bed, which was concealing his hands. Hummons told Horton to put

       his hands up, which he immediately did, and then put Horton into handcuffs and arrested him.

       According to both the suppression hearing and trial testimony, Hummons’s partner found a gun

       after Hummons arrested Horton.

¶ 74          We do not find that Hummons’s observations inside the house amount to probable cause.

       Again, any suspicion that Hummons had that Horton had a gun was either unreasonable or did not

       amount to suspicion of a crime. We cannot say that Horton’s act of crouching down was

       suspicious enough to arrest him. This is especially true because Hummons’s suppression hearing

       and trial testimony indicate that five or more minutes elapsed before officers could get inside and

       upstairs. Based on that, Horton’s actions inside the house may or may not have had anything to do

       with the police. The question before us is whether it amounted to sufficient cause to place him

       under arrest. We cannot say that it did.

¶ 75          The parties argue about probable cause and reasonable suspicion throughout their briefs.

       They also do not consistently distinguish between arguments about Hummons’s ability to perform

       a Terry stop and an arrest. Our first opinion made this distinction fuzzy as well. Horton, 2017 IL

       App (1st) 142019, ¶ 67 (“officers lacked probable cause for the Terry stop”). We use this

       opportunity to clarify that Horton’s arrest occurred when Hummons placed handcuffs on him in

       the upstairs room. A warrantless arrest must be supported by probable cause, which did not exist

       here. Because we find Hummons arrested Horton, not merely detained him, we need not address

       whether the lesser requirements of reasonable suspicion support the arrest.




                                                      -23-
       1-14-2019


¶ 76          In sum, we reach these conclusions on probable cause: (i) the record does not support a

       finding that Hummons could reasonably believe that Horton was carrying a gun in his waistband;

       (ii) even if the record could support this finding, no evidence known at the time of the arrest

       supports a reasonable belief that Horton’s possession of a gun was criminal; (iii) because there

       was no reason to believe that Horton engaged in criminal behavior, his flight adds little to the

       analysis; and (iv) none of the officer’s observations, once they entered the home, rose to the level

       of probable cause to believe Horton was committing a crime.

¶ 77                                              Hot Pursuit

¶ 78          The State briefly argues, relying on the trial court’s findings, that the “hot pursuit”

       doctrine justifies Horton’s arrest. We reject the State’s arguments because the unconstitutional

       police action was Horton’s arrest, not the entry into the home. The hot pursuit doctrine provides

       an exception to excuse warrantless entry into a home. People v. Wear, 229 Ill. 2d 545, 563

       (2008). To rely on hot pursuit as an exception to the warrant requirement, officers must have

       probable cause at the outset. Id. (“we must first determine if [the officer] had probable cause to

       arrest [the defendant] outside of the residence”). Since we have found no probable cause to

       believe that Horton was committing a crime based on the officers’ observations outside of

       Beattie’s house, the hot pursuit doctrine cannot be used to justify the officers’ subsequent actions.

¶ 79                                              Suppression

¶ 80          We now turn to whether evidence seized may be used against Horton. In the first round of

       briefing, the State argued that we should apply the good-faith exception to the exclusionary rule.

       The State contended that the officers reasonably relied on the now-void AUUW statute as the

       basis for probable cause because it had not been ruled unconstitutional. Our first opinion

       contained a detailed discussion of the good-faith exception, and we explained that it does not


                                                       -24-
       1-14-2019


       apply in Illinois. Horton, 2017 IL App (1st) 142019, ¶¶ 51-55. Because we now find the officers’

       actions unsupported by probable cause even as the law existed at the time of the arrest, there is no

       longer any need for our analysis of the good-faith exception. Even the State does not repeat its

       good-faith arguments in its brief on remand.

¶ 81          The State now argues against suppression for two primary reasons: (i) “[t]he gun was not

       recovered from [Horton]’s person after he was taken into custody” and (ii) the gun was found in a

       location in which Horton had no expectation of privacy. We reject both arguments.

¶ 82          As to the first argument, the State offers no authority for the proposition that contraband

       must be recovered from the person of the arrestee to be suppressed as a result of an unlawful

       arrest. Unlawful detention can taint a subsequent search. See People v. Brownlee, 186 Ill. 2d 501,

       521 (1999) (citing Wong Sun, 371 U.S. 471). The exclusionary rule extends “as well to the

       indirect as the direct product” of officers’ unlawful conduct. Wong Sun, 371 U.S. at 484. We

       consider not the evidence’s location, but “whether the evidence was obtained ‘by means

       sufficiently distinguishable to be purged of the primary taint’ of illegality.” People v. Lovejoy,

       235 Ill. 2d 97, 130 (2009) (quoting Wong Sun, 371 U.S. at 487-88).

¶ 83          We also find Wong Sun to be instructive as to the State’s second argument. There, officers

       unlawfully arrested a man nicknamed “Blackie Toy.” Wong Sun, 371 U.S. at 473, 484. The court

       held that Toy’s statements to the officers while at his apartment constituted a direct fruit of his

       unlawful arrest and ordered them suppressed. Id. at 487. But, the court went further. After getting

       information from Toy, the officers went to the apartment of a different man, Johnny Yee. Id. at

       474-75. They discovered heroin in Yee’s dresser drawer. Id. The court held that the heroin also

       had to be suppressed because it was not sufficiently attenuated from the initial illegality of

       entering Toy’s apartment and arresting him. Id. at 487-88.


                                                      -25-
       1-14-2019


¶ 84          We glean an important lesson from the exclusionary analysis in Wong Sun. The evidence

       found in Yee’s apartment was still subject to suppression, despite Toy having no discernible

       privacy interest, because the officers had unlawfully arrested Toy. Evidence discovered in

       someone else’s home may be subject to suppression when linked to the initial illegality. Applied

       to Horton, it simply does not matter that he did not reside in the home when the officers

       discovered the gun. As in Wong Sun, the gun was discovered as an immediate product of

       Horton’s unlawful arrest; actually, fewer links exist between Horton’s arrest and the gun than

       between Toy’s unlawful arrest and the discovery of the heroin. The evidence of the gun in

       Horton’s case is as suppressible as the heroin in Wong Sun.

¶ 85          This reasoning accords with our discussion on Horton’s fourth amendment interests. As

       we mentioned, Horton undoubtedly has an interest in his own bodily autonomy. He has thus, at all

       times, been free to challenge his arrest as unlawful. Evidence discovered as a result of an

       unlawful arrest, even if the arrest takes place in a location where the arrestee has no personal

       privacy interest, may still be suppressed if the discovery of the evidence is fruit of the unlawful

       arrest. Kothe, 152 S.W.3d at 61-62; Eylicio-Montoya, 70 F.3d at 1163. That is the precise

       situation presented here. We find that the gun should have been suppressed as fruit of Horton’s

       unlawful arrest.

¶ 86                                             Conclusion

¶ 87          With the gun suppressed, the State would not be able to convict Horton on remand, and as

       a result, we reverse his conviction. People v. Lopez, 2018 IL App (1st) 153331, ¶ 38. Because we

       reverse Horton’s conviction on this basis, we do not reach his remaining arguments.

¶ 88          Reversed.

¶ 89          JUSTICE PIERCE, dissenting:


                                                      -26-
       1-14-2019


¶ 90          The majority in this case originally reversed this conviction finding that the police officers

       could not lawfully arrest defendant for a gun offense premised on the statute found

       unconstitutional under People v. Aguilar, 2013 IL 122116. After our supreme court ruled in

       People v. Holmes, 2017 IL 120407, that the part of the AUUW statute found unconstitutional in

       Aguilar did not vitiate probable cause for a valid arrest, we were ordered to vacate the decision in

       People v, Horton, 2017 IL App (1st) 142019. People v, Horton, No. 122461 (Nov. 22, 2017). The

       majority again finds reasons to reverse Horton’s conviction outright after being ordered to

       reconsider its decision in light of Holmes. I again respectfully dissent.

¶ 91          I disagree with the majority that the trial court erred in denying defendant’s motion to

       quash and suppress. First, I take issue with the majority’s cursory dismissal of the State’s

       argument that Horton lacks standing to challenge the search and seizure because he did not have

       an expectation of privacy in the building where he was arrested.

¶ 92          It has gone undisputed that the defendant did not live in or have a possessory interest in

       the building he was arrested in, yet defendant argues that the officers had “no grounds to detain

       anyone at 6901 East End Avenue, to search under the mattress in bedroom of that residence, or to

       arrest Defendant.” At no time did the defendant raise this issue in the trial court. The majority

       completely glosses over the State’s argument in response that the trial court correctly denied

       defendant’s motion to quash arrest and suppress evidence because defendant did not have a

       reasonable expectation of privacy in the house where he was found hiding and where the gun was

       recovered.

¶ 93          The majority misconstrues the law when it says that Illinois courts have done away with

       standing, “instead focusing on whether the defendant has a personal interest in the challenged

       police action.” That is not the standard and it is certainly not the question we are called upon to


                                                        -27-
       1-14-2019


       answer. The law is clear. “[T]he relevant inquiry is whether the person claiming the protections of

       the fourth amendment had a legitimate expectation of privacy in the place searched.” People v.

       Johnson, 237 Ill. 2d 81, 90 (2010) (citing People v. Sutherland, 223 Ill. 2d 187, 230 (2006)).

¶ 94             Despite our duty to determine whether defendant had a legitimate expectation of privacy

       in the building, the majority skips the discussion about defendant’s admitted lack of an

       expectation of privacy in the place searched calling it “irrelevant,” and instead focuses on the fact

       that because defendant challenges the legality of his arrest, he may seek to suppress any evidence

       obtained as a result of the arrest when the arrest is unlawful. Notably, the majority ignores the

       issue. Defendant was arrested because, while defendant was on or near the street, Officer

       Hummons saw what appeared to be a gun in defendant’s waistband. When the officer exited his

       car, Horton made eye contact and immediately fled into the row house and hid in a bedroom.

       After Officer Hummons entered the bedroom, Hummons believed defendant was concealing an

       item, which turned out to be the handgun that Hummons saw sticking out of defendant’s

       waistband, which Hummons recovered from under the mattress next to where defendant was

       hiding.

¶ 95             Under Illinois law, “a warrantless and nonconsensual entry into a suspect’s home to make

       an arrest is prohibited by the fourth amendment, even with probable cause.” People v. Wear, 229

       Ill. 2d 545, 567 (2008) (citing Payton v. New York, 445 U.S. 573, 586-87 (1980)). However, the

       person claiming the protections of the fourth amendment must establish that he or she had a

       legitimate expectation of privacy in the place searched. Sutherland, 223 Ill. 2d at 230. Factors

       relevant in determining whether a legitimate expectation of privacy exists include the individual’s

       ownership or possessory interest in the property, prior use of the property, ability to control or

       exclude others’ use of the property, and subjective expectation of privacy. Id. The defendant


                                                       -28-
       1-14-2019


       challenging a search has the burden of establishing that he had a legitimate expectation of privacy

       in the searched property. People v. Johnson, 114 Ill. 2d 170, 191-92 (1986).

¶ 96          Defendant does not argue on appeal, and has never argued, that he had a legitimate

       expectation of privacy in the building where he was found hiding. There is nothing in the record

       to establish that he had any ownership or possessory interest in the residence. In fact, defendant

       admits that he “had no relation to the residence besides that he was there on the day he was

       arrested.” Based on the record before us, we should affirm the ruling of the trial court on the only

       issue that was before it: that defendant had no legitimate expectation of privacy in 6901 East End

       Avenue, the place where he was arrested, and therefore, defendant had no legal basis to challenge

       the search of the premises where the weapon was recovered. The ruling of the circuit court in this

       respect should be affirmed.

¶ 97          Notwithstanding defendant’s lack of standing, I disagree with the conclusions reached by

       the majority on the issues relevant to the trial court’s finding of probable cause. The majority has

       no basis to characterize Officer Hummons’ conduct as a “hunch.” The record shows conclusively

       that reasonable, articulable facts, deemed credible by the trial court, were presented by the State

       in support of this arrest. First, the majority concludes that the record does not support a finding

       that Hummons could have reasonably believed that Horton was carrying a gun in his waistband.

       Second, the majority concludes that even if the record could support this finding, no evidence

       known at the time of the arrest supports a reasonable belief that Horton’s possession of a gun was

       criminal. Third, because there was no reason to believe that Horton engaged in criminal behavior,

       his flight adds little to the analysis. Finally, the majority concludes that none of the officer’s

       observations, once they entered the home, rose to the level of probable cause to believe Horton

       was committing a crime. I address each conclusion in turn.


                                                      -29-
       1-14-2019


¶ 98          Contrary to the majority’s finding, the record does support a finding that Hummons

       reasonably believed that Horton was carrying a gun in his waistband and that he could make

       further inquiry. At the hearing on the motion to quash and suppress, Officer Hummons testified

       that he noticed a metallic object in defendant’s waistband that he recognized as the butt of a

       handgun. On cross-examination, defense counsel asked Officer Hummons whether he recalled

       using the phrase “chrome metal object” when he referred to the item he saw in defendant’s

       waistband. Officer Hummons said that he did use that term and answered affirmatively that he

       wasn’t sure that he had seen a gun at that point. Further questioning by defense counsel clarified

       Officer Hummons earlier testimony. Defense counsel asked, “did you believe that you were just

       pursuing an individual who possessed a chrome metal object?” Officer Hummons replied, “[t]hat

       appeared to me to be a weapon” but acknowledged that he didn’t include that part in his

       testimony at the preliminary hearing, although that observation and conclusion was clearly

       included in the police report. Officer Hummons went on to testify that he saw the butt of the

       “very shiny” chrome weapon. After describing the gun, Officer Hummons stated, “I can see

       chrome. I can see the majority of chrome in his waistband.” Thus, a fair reading of Hummons’

       entire testimony shows that he saw an object in defendant’s waistband that was a “metal object

       that he recognized as the butt of a handgun,” “a chrome metal object,” a “chrome metal object

       that appeared to [me] to be a weapon.” None of these statements are inconsistent or inherently

       suspect or unworthy of credit and all are consistent with his police report. This testimony was

       accepted as credible by the trial judge, the only judge in a position to make that determination,

       and this finding warrants the deference it deserves and that we are required to give.

¶ 99          At trial, Officer Hummons testified that as he drove past defendant, defendant made eye

       contact with him. Officer Hummons then noticed a bulge in defendant’s pants on his side near his


                                                       -30-
        1-14-2019


        waist area. The bulge had the characteristics of a weapon. As defendant turned back to face the

        house, his shirt raised a little, and Officer Hummons got a “glimpse of a chrome metallic object.”

        Officer Hummons, who had made hundreds of arrests for weapon offenses, testified that “[i]t

        appeared to me to be a weapon, the butt of a handgun.” Defendant then ran into the house. Officer

        Hummons later observed defendant crouched down behind a bed and a chrome semiautomatic

        handgun was recovered from between the mattresses. The recovered weapon appeared to be the

        same weapon Hummons saw in defendant’s waistband and from “the handle portion back,” he

        could not see the trigger or the barrel of the gun; a portion of the handle was silver metallic and

        the rest of the handle was a dark color. Clearly, the totality of the circumstances establishes that it

        was reasonable for Officer Hummons to believe that defendant was carrying a gun in his

        waistband.

¶ 100          The majority’s surgical dissection of the arresting officers’ testimony at the preliminary

        hearing (based only on a question asked at the motion to suppress and not a transcript of the entire

        preliminary hearing), the motion to suppress and at trial does nothing to alter the correct ruling of

        the trial court on the motion to suppress evidence. The majority rests its entire analysis on what

        Officer Hummons allegedly did not say at the preliminary hearing. Importantly, Officer

        Hummons’ preliminary hearing testimony is not part of the record on appeal so there is no

        intellectually honest way to evaluate or analyze all of Hummons’ testimony at the preliminary

        hearing. Even the most inexperienced lawyer knows that testimony at a preliminary hearing lacks

        the detail that would typically be elicited at a jury trial. Defense counsel only used a snippet of

        Officer Hummons’ preliminary hearing testimony in an attempt to impeach Officer Hummons.

        We do not know with certainty the entirety of his testimony at the preliminary hearing. What we

        do know is that at the hearing on the motion to quash and suppress, Officer Hummons clarified


                                                         -31-
        1-14-2019


        that what he observed was the defendant with a chrome firearm in his waistband, what “appeared

        to me to be a weapon, the butt of a handgun” which was consistent with the police report that was

        created on the evening of defendant’s arrest. There is no reasonable basis to reject this testimony

        on review.

¶ 101          Second, the evidence known to the officers at the time of the arrest supports a reasonable

        belief that Horton’s possession of a gun was illegal and they had every right to continue to

        investigate. The majority mistakenly jumps right to a discussion about whether probable cause

        existed to arrest defendant without first considering the argument that Officer Hummons’ initial

        attempted contact with defendant would have been a valid a Terry stop based on Hummons’

        observations. However, Hummons could not initiate a Terry stop because defendant fled, and

        Wardlow, 528 U.S. 119, instructs that flight is an important factor in the determination of

        probable cause. The underlying principles of Terry and its progeny, which cannot be ignored

        here, have evolved over 50 years resulting in an established body of law. A Terry stop is a type of

        police-citizen encounter which allows for a brief investigative detention, when supported by a

        reasonable, articulable suspicion of criminal activity. Terry v. Ohio, 392 U.S. 1, 21 (1968); 725

        ILCS 5/107-4 (West 2010). “An officer may make an investigatory stop *** if he or she

        reasonably infers from the circumstances that an offense has been committed or is about to be

        committed.” People v. Henderson, 266 Ill. App. 3d 882, 885 (1994). The question is whether the

        facts available to the officer warrant a person of reasonable caution to believe that the action

        which the officer took was appropriate. People v. Houlihan, 167 Ill. App. 3d 638, 642 (1988). An

        evaluation of a Terry stop necessarily entails balancing the need for the seizure against the

        invasion that the seizure entails. Terry, 392 U.S. at 21.




                                                         -32-
        1-14-2019


¶ 102          The facts of this case, found by the circuit court to be credible, showed that Officer

        Hummons was justified in attempting to effectuate a Terry stop. These credible facts showed that

        Officers Hummons and Meredith were on patrol traveling eastbound on 69th Street, when they

        saw defendant standing near the sidewalk in front of a row house. Officer Hummons saw a bulge

        at the right side of defendant’s waist and, when defendant turned, his shirt lifted up and Officer

        Hummons could see a chrome metallic object. Officer Hummons, who had made hundreds of

        arrests for weapon offenses, testified that “[i]t appeared to me to be a weapon, the butt of a

        handgun.” Officer Hummons told Officer Meredith to stop the car and back up. As Officer

        Hummons exited the vehicle, defendant ran into the row house. Officer Hummons chased him

        and entered the house. In the house, the officers found defendant hiding in a room and in

        constructive possession of a gun. There is no evidence that defendant had any possessory interest

        in the building and he affirmatively acknowledges on appeal that he had no interest in the

        building and no expectation of privacy. “Unprovoked flight in the face of a potential encounter

        with police may raise enough suspicion to justify the ensuing pursuit and investigatory stop.”

        People v. Thomas, 198 Ill. 2d 103, 113 (2001).

¶ 103          In denying the motion to suppress, the circuit court found that “[C]ertainly based upon the

        totality of the circumstances, the fact that the officer believed he may have had a gun in his

        waistband and secondly, looking at the officer turning and running into the house, the officer

        certainly had reasonable grounds to believe that a crime may have been committed or is being

        committed at the time he made these observations and based upon the actions of the defendant,”

        “he’s got a right to investigate,” “the defendant fled,” “the officers’ actions were reasonable.”

        Further, the court found the officer was justified in entering the building because he was “in hot

        pursuit.” We are obliged to accept these factual findings because they are not against the manifest


                                                         -33-
        1-14-2019


        weight of the evidence (People v. Absher, 242 Ill. 2d 77, 82 (2011)) and the decision of the trial

        court is not clearly erroneous. People v. Williams, 161 Ill. 2d 1, 26 (1994).

¶ 104          The majority appears to be impressed that Hummons testified that he did not see

        defendant commit a crime. Clearly, in context, this singular answer relates to the time before

        Hummons saw the metallic, chrome object in defendant’s waistband. Textbook foundational

        questioning at a motion to suppress calls for asking the officer whether a defendant was in

        violation of any city, state or federal ordinance or statute. This question usually precedes the

        development of testimony regarding whether the facts that were observed establish probable

        cause for an arrest and seizure. Also, to be clear, Hummons did not testify that he pursued

        defendant for a potential violation of any specific statutory offense. In almost 50 years of

        experience with criminal law, I have never encountered a police officer who testified to a specific

        statutory provision as the reason he made an initial street stop. Officer Hummons got out of his

        car because he reasonably believed, based on his experience that defendant was carrying what

        appeared to be a weapon and he did what we expect a police officer to do: he got out of the car to

        make a further inquiry. There are any number of weapon offenses that the officer is entitled to

        investigate. (See Appendix). It cannot reasonably be argued that the circuit court was in error in

        finding that an experienced police officer seeing a person in possession of what appeared to be a

        gun did not have a reasonable articulable suspicion of criminal activity that entitled him to make

        further inquiry. Under the facts of this case, at the very least, Officer Hummons could have

        initiated a valid Terry stop of defendant to inquire whether Horton was in violation of the law.

        People v. Holmes, 2015 IL App (1st) 141256; People v. Thomas, 2016 IL App (1st) 141040, ¶ 41.

        For example, it would not be unreasonable for the officer to inquire if Horton possessed a FOID

        card or whether he was a felon, which he was. However, and importantly, Officer Hummons did


                                                        -34-
        1-14-2019


        not get the chance to make a reasonable inquiry because defendant, after making eye contact with

        the officer, ran into the row house as Officer Hummons exited his vehicle. Because of his flight

        there was no actual seizure of defendant on the street.

¶ 105          The majority next concludes that because there was no reason to believe that Horton was

        engaged in criminal behavior, his flight adds little to the analysis. I disagree because the Supreme

        Court specifically instructs that flight is a valid consideration in determining whether probable

        cause exists. Wardlow, 528 U.S. at 125. Here, defendant’s flight is part of the ongoing series of

        events that form the totality of the circumstances necessary to determine whether probable cause

        existed.

¶ 106          The officer’s pursuit of defendant under these circumstances was reasonable based on the

        principles established in United States v. Santana, 427 U.S. 38, 43 (1976) (defendant possessing

        contraband visible to public view set in motion police pursuit cannot defeat arrest by escaping

        into vestibule of home). Rather than confronting the defendant’s flight in considering whether the

        officers were legally justified in pursuing the gun possessing defendant (Illinois v. Wardlow, 528

        U.S. 119, 125 (2000)), the majority first disavows injecting “any racial element” in this case and

        then volunteers an excuse for defendant’s flight, announcing that it is “mindful of the reluctance

        of black men interacting with the police” and therefore the majority “cannot ignore the well-

        documented, reasonable and non-criminal impulse to avoid interactions with the police.”

        Supra ¶ 7. In support of this conclusion, the majority cites to Commonwealth v. Warren, 58

        N.E.3d 333 (Mass. 2016), and a DOJ report on police brutality (not an issue in this case) to

        somehow negate the import of Horton’s flight and to find it of no relevance to whether there was

        legal justification for Horton’s ultimate seizure, arrest, prosecution and conviction.




                                                        -35-
        1-14-2019


¶ 107          The majority’s reliance on, and discussion of, Warren, 58 N.E.3d 333, which is not

        binding on Illinois courts, serves no purpose other than to inject the topic of social injustice as

        justification for the majority’s desired result. No issue of racial or social injustice was raised,

        much less intimated, by the defendant in the circuit court or on appeal. In point of fact, a

        complete, objective reading of Warren reveals that the Warren court did not instruct its trial

        judges to ignore flight as a consideration of the reasonable suspicion component of a valid Terry

        stop; rather, it reaffirmed that flight is a relevant factor that should be considered with caution in

        the context of a probable cause analysis.

¶ 108          The majority advises that it is in no way questioning the motivation of the officers in this

        case, and admits that “[t]he record does not support, and we do not find, any racial element to the

        interaction” (supra ¶ 7) but implies that Horton was targeted because of his race. The majority

        uses Warren and the DOJ report again in attempt to excuse defendant’s flight stating, “one can

        readily understand why a young black man having a conversation with friends in a front yard

        would quickly move inside when seeing a police car back up.” Supra ¶ 71. For that matter, one

        could readily understand why a twice-convicted felon who is carrying a loaded weapon would

        flee after making eye contact with a police officer who exits his car. The majority goes so far as

        to suggest that Horton’s flight was a result of a “jump out squad,” where officers “intentionally

        stop their cars and open the door to see if anyone runs; if they do, the officers give chase.”

        Supra ¶ 70. There is no basis to inject these concepts into the review of this appeal.

¶ 109          The majority excuses Horton’s flight by providing a plethora of excuses for his behavior.

        But why Horton took flight is not the question. Flight is important to the consideration of why the

        police did what they did and whether defendant’s flight was factor that contributed to establishing

        probable cause. Here, I simply cannot ignore the fact that, from the officer’s perspective, and the


                                                        -36-
        1-14-2019


        finding of the trial court that this testimony was credible, the defendant had what appeared to be a

        gun in his waistband and that he decided to run from the police as soon as he made eye contact

        with them. “[W]hen an officer, without reasonable suspicion or probable cause, approaches an

        individual, the individual has a right to ignore the police and go about his business.” Wardlow,

        528 U.S. at 125. An individual’s refusal to cooperate with police, without more, does not amount

        to reasonable suspicion. Id. at 124-25. However, flight is a “consummate act of evasion” and is

        “just the opposite” of going about one’s business. Id. Reasonable suspicion determinations must

        be made on common sense judgments and inferences about human behavior. Id. Had the majority

        confined its discussion to the issues raised by the defendant in his appeal and properly adhered to

        established Supreme Court and binding Illinois precedent, it would be compelled to find that the

        trial court was correct in finding that the officers had a reasonable articulable suspicion to

        approach Horton, and that his immediate flight was an important consideration in deciding the

        ultimate issues presented in his motion to suppress evidence: probable cause for his arrest.

¶ 110          I agree with the circuit court and the State that the totality of the circumstances supports a

        finding of reasonable suspicion. The trial court’s conclusion, which is not against the manifest

        weight of the evidence and must be accepted, was that the defendant was seen standing near the

        sidewalk with what appeared to be a gun in his waistband. Defendant made eye contact with

        Officer Hummons. As Officer Hummons started exiting his vehicle, and before uttering a word,

        Horton ran from where he was standing near the sidewalk into the row house. Undoubtedly,

        defendant had a right to go about his business. However, by running into a building, defendant’s

        evasive behavior was not simply a refusal to cooperate with the officers, it was a “consummate

        act of evasion” and “just the opposite” of going about one’s business. Id.




                                                       -37-
        1-14-2019


¶ 111          Should a reasonable officer have ignored what he just saw? Common sense and human

        experience compels the conclusion that the last thing our citizens want is for police officers to

        shrug their shoulders and continue down the street when they see someone with a gun run away at

        the mere glance at a police officer, especially given the current level of violence in this city.

        There is nothing illegal or unreasonable about the police conduct in this case. Defendant’s

        conduct does not defeat a finding that the officers had reasonable suspicion to justify their pursuit

        of the defendant. The officers were properly in the house and the recovery of the handgun from

        underneath the mattress was proper. Clearly, probable cause existed to arrest defendant. Finally,

        any implication that there is a temporal component to specifically knowing which law has been

        violated at the time of arrest must soundly be rejected. The totality of the circumstances provided

        the officers with probable cause to arrest the defendant for possession and to thereafter continue

        to investigate and charge, or not, defendant with any and all applicable criminal violations.

¶ 112          In conclusion, the officers had probable cause to arrest defendant. “A search incident to a

        valid arrest is proper if the search is conducted either contemporaneously or immediately prior to

        the arrest.” People v. Tillman, 355 Ill. App. 3d 194, 200 (2005). And, “[s]earching a person or a

        place under a suspect’s control, without a warrant, is lawful when the search is made subsequent

        to a lawful arrest and is conducted with the goal of locating other items connected to the crime.”

        Id. The officers were properly in the house and the recovery of the handgun from underneath the

        mattress was proper. For the reasons above, I would affirm the trial court’s denial of defendant’s

        motion to quash arrest and suppress evidence

¶ 113          For the foregoing reasons, I would affirm defendant’s conviction.

¶ 114                                             APPENDIX




                                                        -38-
1-14-2019


        720 ILCS 5/24-1(a)(1)-(13) (West 2012) (requiring various nonpossessory elements such

as presence in particular location, selling, manufacturing, intent to use against another, attaching a

silencer).

        720 ILCS 5/24-1.1 (West 2012) (requiring felon status).

        720 ILCS 5/24-1.2 (West 2012) (requiring discharge of the firearm).

        720 ILCS 5/24-1.2-5 (West 2012) (same).

        720 ILCS 5/24-1.6(a)(1), (a)(3)(B)-(I) (West 2012) (imposing various licensing

requirements and age requirements, disallowing possession while committing another

misdemeanor, and disallowing possession while under an order of protection).

        720 ILCS 5/24-1.7 (West 2012) (disallowing possession after being convicted of two or

more qualifying felonies).

        720 ILCS 5/24-1.8 (West 2012) (disallowing possession by street gang member).

        720 ILCS 5/24-3.1(a)(1)-(6) (West 2012) (disallowing possession for citizens under

certain ages, for citizens who are addicted to narcotics, for citizens who have recently been

patients in mental hospital, and for those in possession of explosive bullets).

        720 ILCS 5/24-3.6(b) (West 2012) (prohibiting possession of firearms in the shape of cell

phones).

        720 ILCS 5/24-3.8 (West 2012) (prohibiting possession of stolen firearm).




                                                -39-
1-14-2019



                                 No. 1-14-2019-B


Cite as:                 People v. Horton, 2019 IL App (1st) 142019-B


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 11-CR-
                         14395; the Hon. Lawrence E. Flood, Judge, presiding.



Attorneys                Douglas H. Johnson, of Kathleen T. Zellner & Associates, P.C.,
for                      of Downers Grove, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, Assistant State’s Attorney, of counsel), for the People.
Appellee:




                                        -40-